         Case 1:17-cv-08872-GBD-GWG Document 81 Filed 12/19/18 Page 1 of 2




December 19, 2018

VIA ECF
Hon. George B. Daniels
United States District Judge
Daniel Patrick Moynihan United States Courthouse
Courtroom 11A
500 Pearl Street
New York, NY 10007

      Re:      Off-White LLC v. ^_^ Warm House ^_^ Store, et al.
               Civil Case No. 17-cv-8872 (GBD)
               Motion for Attorney Spencer J. Wolgang to Withdraw as Counsel

Dear Judge Daniels,

        Pursuant to Local Rule 1.4, I respectfully move to withdraw as counsel of record for Plaintiff in
the above-referenced action. I am leaving my current firm to move into an in-house position. Therefore,
I respectfully submit that given that there will be no change in the firm or lead counsel representing
Plaintiff, my withdrawal as counsel will not negatively impact Plaintiff or the administration of justice
in this matter. Additionally, my client in this matter is aware of my removal and consents to this Motion.

       I thank the Court for its time and attention to this Motion.

                                                     Respectfully submitted,

                                                     EPSTEIN DRANGEL LLP

                                                     BY: /s/ Spencer Wolgang
                                                     Spencer Wolgang (SW 2389)
                                                     swolgang@ipcounselors.com
                                                     60 East 42nd Street, Suite 2520
                                                     New York, NY 10165
                                                     Telephone: (212) 292-5390
                                                     Facsimile: (212) 292-5391
                                                     Attorneys for Plaintiff
        Case 1:17-cv-08872-GBD-GWG Document 81 Filed 12/19/18 Page 2 of 2


                                 CERTIFICATE OF SERVICE
      I hereby certify that on December 19th, 2018, a true and correct copy of Plaintiff’s attorney
Spencer J. Wolgang’s Motion for Withdrawal as Counsel was filed on ECF and served upon all Parties.




New York, New York                                By:    /s/ Spencer Wolgang
                                                         Spencer Wolgang (SW 2389)
                                                         swolgang@ipcounselors.com
